Citation Nr: 1048359	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 rating decision in which the RO, inter alia, denied 
service connection for hypertension.  The Veteran filed a notice 
of disagreement (NOD) in November 2004, and the RO issued a 
statement of the case (SOC) in August 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2005. 

In his September 2005 substantive appeal, the Veteran requested a 
Board hearing at the RO (Travel Board hearing).  In an October 
2005 letter, the RO informed the Veteran that he was scheduled 
for a Travel Board hearing.  However, in August 2007 
correspondence, the Veteran indicated that he wanted to withdraw 
his Board hearing request.  See 38 C.F.R. § 20.704(e) (2010).

In April 2009, the Board denied the Veteran's claim for service 
connection for hypertension.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2010, counsel for the Veteran and the VA 
Secretary filed a Joint Motion with the Court to vacate and 
remand the portion of the April 2009 Board decision regarding the 
claim currently on appeal for the Board to address whether VA's 
duty to assist had been fulfilled concerning providing the 
Veteran with an adequate examination.  By Order dated May 2010, 
the Court granted the Joint Motion, vacating the portion of the 
April 2009 Board decision denying entitlement to service 
connection for hypertension and remanding this matter to the 
Board for further proceedings consistent with the Joint Motion.

In February 2010, the Veteran submitted additional evidence to 
the RO.  

In October 2010, the Veteran submitted additional medical 
evidence directly to the Board, along with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 

As a final preliminary matter, the Board notes that the Veteran 
filed claims with the RO for service connection for posttraumatic 
stress disorder and arthritis of the feet.  It does not appear 
that these claims for service connection have yet been addressed 
by the RO.  As such, these matters are not properly before the 
Board, and are thus referred to the RO for appropriate action.  


REMAND

In light of points raised in the Joint Motion, and further review 
of the claims file, the Board finds that further action in this 
appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

As noted by the parties in the Joint Motion, the Board did not 
provide adequate reasons for whether or not VA's duty to assist 
had been fulfilled in regards to obtaining a medical examination 
or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i).  See Joint 
Motion at 2.  Review of the claims file reflects that the Veteran 
has current hypertension.  The evidence also reveals elevated 
blood pressure readings during service.  Records from the 
Veteran's hospital stay at Fort Jackson, South Carolina reveal a 
blood pressure reading of 180/80 in May 1972 and the Veteran's 
service treatment records reflect a July 1972 blood pressure 
reading of 152/102.  

In October 2010, the Veteran submitted a letter from a private 
physician, Dr. H. B.  Dr. H. B. stated that the Veteran's 
elevated blood pressure readings during service may have been a 
contributing factor to his current hypertension.  

Under these circumstances and consideration of the Joint Motion, 
the Board finds that medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for hypertension (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  The Board notes 
that while the Veteran was provided notice in May 2004 informing 
him of the information and evidence necessary to substantiate his 
claim for service connection for hypertension, he was not 
provided notice regarding VA's assignment of disability ratings 
and effective dates.  See Dingess/Hartness v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the RO's letter should provide the 
Veteran with information regarding the assignment of disability 
ratings and effective dates consistent with Dingess/Hartman.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The actions identified are consistent with the duties imposed by 
the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim-to include evidence submitted 
directly to the Board in October 2010, notwithstanding the waiver 
of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should, through VCAA-compliant 
notice sent to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.  

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited to 
above), particularly as regards VA's 
assignment of disability ratings and 
effective dates.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly indicate whether 
the Veteran has current hypertension.  Then, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service.  
In rendering the requested opinion, the 
physician should specifically consider the 
service treatment and hospital records, the 
letter of Dr. H. B., and all other post-
service treatment records, as well as the 
Veteran's contentions.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim) and legal 
authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


